Citation Nr: 1506946	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for splintered/fractured left femur, bladder infection, and injury to the skin.

2.  Entitlement to compensation for depression, as secondary to splintered/fractured left femur, bladder infection, and injury to the skin.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

A Board hearing was held before the undersigned at the White River Junction, Vermont, RO in September 2013, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD; compensation under 38 U.S.C. § 1151 for splintered/fractured left femur, bladder infection, and injury to skin; compensation for depression, as secondary to splintered/fractured left femur, bladder infection, and injury to skin; and entitlement to TDIU.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  1151 Opinion

In October 2013, the Board remanded this issue for VA medical records that were pertinent to the 1151 issue on appeal.  Upon review of those newly-associated records, the Board has determined that an opinion is necessary before this issue can be decided.

On October 26, 2011 the Veteran had left hip surgery performed at the VA Medical Center (VAMC) in White River Junction, Vermont.  The procedures performed included a left total hip arthroplasty and a placement of cable for a nondisplaced calcar fracture.  He claims that additional disabilities, to include the calcar fracture, resulted from this surgery due to VA's negligence and seeks compensation for such disabilities pursuant to 38 U.S.C. § 1151.

At the time of the surgery, the Veteran had severe degenerative changes present with deformity of the femoral head, osteophyte formation, and marked loss of articular cartilage.  On placing compartments of the femoral reaming system during surgery, there was noted to be a small nondisplaced oblique fracture at the calcar.  The remainder of the femoral neck appeared stable.  The surgeons decided to place a cable around the femoral neck to prevent any further propagation.  Immediately after surgery, however, an X-ray was performed revealing no fractures and a satisfactory appearance status post left total hip arthroplasty.  Five days after surgery, X-rays again revealed no obvious calcar fractures.  Subsequent records, however, have indicated that a calcar fracture of the femur did occur during the surgery but just could not be seen via X-ray.  See, e.g., December 2011 VA orthopedics outpatient note (noting that the Veteran was status post left total hip arthroplasty with an intraoperative calcar fracture; noted X-rays did not show fracture but diagnosed with "probable calcar intraoperative fracture"); October 2012 VA orthopedic surgery consult (noting "X-ray of hip revealed a well-aligned implant with a healed femur fracture").

The Veteran underwent VA examination in January 2012, where the examiner noted that a calcar fracture had not been radiologically verified, only suspected at the time of surgery.  As a result, post-operation precautions were taken and no further evidence of complications surfaced.  However, no opinion was provided as to whether this suspected fracture represented carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.

As such, on remand, an opinion must be provided as to whether the Veteran's calcar fracture represented carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, despite whether this resulted in further complications.  As the fracture alone represents an additional disability, this opinion is required.

II.  PTSD Examination

The Veteran alleges that he has PTSD due to serving on a "crash crew" while in the Navy.  He states that he witnessed a T-28 airplane crash, and pulled an injured pilot to safety from the fuselage.  He said that there was fuel spillage, and he was terrified of the plane catching fire.

In October 2013, the Board remanded this claim for the AOJ to attempt to corroborate the Veteran's stressor, and if so corroborated, to provide him with an examination.  In December 2013, the AOJ received information indicating that on November 7, 1970, at the base where the Veteran was assigned, a T-28B experienced engine problems shortly after takeoff, and impacted on the ground.  The report reveals there was no evidence of fire or reports of casualties.

In December 2013, the AOJ associated with the record a Memorandum indicating that the AOJ was unable to corroborate the claimed stressor of "being present at an aircraft incident where a T-28 crashed and the pilot had to be extracted from the aircraft by the Veteran, sometime late 1970."  The Veteran alleges that the pilot was injured but lived, and he also alleges that the presence of fuel and sparks made him fear for his life.  Although the AOJ could not corroborate the stressor because of the lack of death, serious injury, or fire, the Board finds that the Veteran has not claimed the pilot died or there was fire present.  Rather, he reported that the pilot was injured and the risk of fire was of concern to the Veteran.  As such, the Board finds that this is enough to trigger an examination, as the record is incomplete for a diagnosis of PTSD related to this in-service incident (i.e., other diagnoses are based on residuals of his surgery or a stressor that is more severe that what has been corroborated).

III.  Intertwined Issues

Because the actions requested on remand could result in compensation under 38 U.S.C. § 1151 for splintered/fractured left femur, bladder infection, and injury to skin, which, in turn, could potentially result in compensation for depression, as secondary to the splintered/fractured left femur, bladder infection, and injury to skin, the Board finds that the claim for compensation for depression is inextricably intertwined with the claim for compensation under 38 U.S.C. § 1151.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  Further, because actions requested on remand could result in a grant of any claim for compensation on appeal, which in turn, could potentially result in entitlement to TDIU, the Board finds that the claim for TDIU is inextricably intertwined with the other claims on appeal.  See id.  Action on the depression and TDIU claims are therefore deferred.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an orthopedic surgeon, unassociated with the VAMC in White River Junction.  The claims file, to include any electronic records, should be made available to and be reviewed by the physician in conjunction with the opinion.  After a full review of the claims file, the physician should answer the following questions:

(a.)  Is it at least as likely as not (50 percent probability or greater) that the proximate cause of the Veteran's calcar fracture incurred during his October 26, 2011 surgery was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(b.)  Was the Veteran's calcar fracture a reasonably foreseeable risk of his October 26, 2011 surgery?

(c.)  If the answer to subparts (a.) or (b.) is yes, please discuss what residuals have resulted from the calcar fracture, if any.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his PTSD.  The claims file, to include any electronic records, should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is asked to provide a current diagnosis and to address the following question:

Is it at least as likely as not (50 percent probability or greater) that the claimed stressor caused the Veteran's PTSD?  For purposes of this examination, the "claimed stressor" involves the Veteran witnessing a plane crash shortly after takeoff, resulting in the Veteran having to extract the pilot while fearing that the plane would catch fire.  Details from this crash indicate that there was no death or fire as a result of this incident.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and under taking any additional development deemed necessary, readjudicate the issues on appeal, and provide a Supplemental Statement of the Case as to any benefits sought on appeal that remain denied.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




